Concurring Opinion
by Mr. Justice Nix :
In my concurring opinion in Commonwealth v. Campana, 452 Pa. 233, 304 A. 2d 432 (1973), I was of the opinion that the result reached by the Court could not be justified by the Double Jeopardy Clauses of either the State or Federal Constitution.1 However, I expressed the view that we should, under our supervisory powers, adopt the rule advocated by Mr. Justice Roberts in his plurality opinion. My opinion remains unaltered.

 U. S. Const., Amendment V; Pa. Const., Art. I, Sec. 10.